HERBERT STETTIN, Circuit Judge.
Order quashing subpoena: This cause is before the court upon motion by Peter Weitzel, as assistant managing editor for news for the Miami Herald, to quash the subpoena duces tecum served upon him by the defendants.
The subpoena as orally modified by counsel for defendants seeks to require Mr. Weitzel to produce the names of patients of Dr. José Suarez used by reporters for the Miami Herald in the course of researching news stories concerning fraudulant insurance claims. The defendants have not shown that the information is not available to them through other sources, nor that they have a substantial likelihood of success on the merits of this case. The court has gleaned from the defendants’ pleadings and argument of counsel that the materials sought may be crucial to their case.
Most significantly, however, the movant has demonstrated that the material sought represents the product of investigative news reporting, and that there is no compelling interest on the part of private litigants in a Civil proceeding sufficient to override the First' Amendment right of the. Miami Herald and its investigative news reporters not to produce their confidential sdurce materials. Corifi*174dential records and sources generated by a news reporter in the course of news gathering activities are ordinarily privileged unless certain stringently observed criteria aré shown. See Loadholtz v. Fields, 389 F. Supp. 1299 (M.D. Fla. 1975); Hendrix v. Liberty Mutual Insurance Co., 43 Fla. Supp. 137 (Cir. Ct. 1975); Schwartz, et. al. v. Almart Stores, Inc., 42 Fla. Supp. 165 (Cir. Ct. 1975); Harris v. Blackstone Developers, 41 Fla. Supp. 176 (Cir Ct. 1974); Spiva v. Francouer, 39 Fla. Supp. 49 (Circuit Court, Dade County, Florida 1973).
Upon the foregoing, it is ordered and adjudged that the motion to quash subpoena served upon Peter Weitzel as assistant managing editor for news for the Miami Herald is granted.